In an action to recover damages for personal injuries suffered by plaintiff when a lift machine, alleged to be owned and controlled by defendant, was negligently operated, causing a motor, contained in a box, which was being unloaded from a truck and onto a pallet, to fall on plaintiff’s hand, plaintiff moved to examine defendant before trial, by a person having knowledge of the facts, as to ownership and control, and as to the facts and circumstances relevant to the accident. Defendant opposed the examination with respect to the facts and circumstances, on the ground that the person having knowledge of the facts had terminated his employment more than two years ago, and that there is no one in the employ of defendant who is familiar with the facts. The Special Term granted the motion and stated: “ If defendant now has no such person in its employ it will so state on the examination and furnish the name and address of the former employee in order that plaintiff may move to examine him as a witness.” Order affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. No opinion. Nolan — P. J., Carswell, Johnston, Sneed and MacCrate, JJ., concur.